Dismissed and Memorandum Opinion filed May 8, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00152-CV
                                    ____________

                            JOHN C. OSBORNE, Appellant

                                             V.

                               PATRIOT BANK, Appellee


                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                         Trial Court Cause No. 1003835


                      MEMORANDUM                      OPINION

       This appeal is from a judgment signed February 2, 2012. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

       On April 4, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                            2